Citation Nr: 0725257	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1970 to April 1974 and 
from May 1974 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  In August 2006, 
the Board remanded for further development.   


FINDING OF FACT

Hepatitis C was initially diagnosed 12 years after the 
veteran's discharge and there is no medical evidence linking 
the disease to service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  It requires VA to notify the claimant and his 
representative of any information and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The veteran was provided with the notice required by the VCAA 
by letters dated in September 2002 and August 2006.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  He was also notified of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Further, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and a VA examination report.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist.

Analysis

The veteran essentially contends that he has hepatitis C as a 
result of service.  He indicates that his risk factors 
included exposure to blood on medical evacuation flights 
during his service in Vietnam and also from air gun 
inoculations.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran was diagnosed as having hepatitis C in June 2002.  
Because it was unclear whether the disease was related to 
service, pursuant to the Board's remand instructions, in 
March 2007 he was afforded the veteran a VA examination for 
which the claims folder was reviewed and noted positive 
hepatitis C tests in 2002.  Upon questioning of the veteran, 
the examiner noted that the veteran was negative for 
hepatitis C risk factors except for participating in medivac 
flights during active duty and exposure to blood on several 
occasions but not any known contact with patients with 
hepatitis C.  The examiner stated, "The etiology of the 
hepatitis C is undetermined.  I cannot say without 
speculation whether the veteran developed hepatitis during 
his military career or subsequently, although the diagnosis 
was made more than 10 years after service discharge."  

Based upon the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  The Board 
acknowledges that, consistent with his contentions, there was 
no test to available to detect the presence of hepatitis C 
until 1990.  See 
http://consensus.nih.gov/1997/1997HepatitisC105html.htm.  The 
Board emphasizes, however, that the only competent evidence 
addressing whether the disease is related to or had its onset 
during service is negative.  The veteran has been free to 
submit medical evidence to rebut this conclusion but has not 
done so.  Thus, the Board must rely on the impression offered 
by the March 2007 VA examiner, who reviewed the veteran's 
claims folder and discussed his contentions and his pertinent 
medical history.  

In reaching this determination, the Board points out that 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The Board does not question the veteran's 
sincerity; however, as lay a person, he is not competent to 
diagnose any medical disorder, including hepatitis C, or 
render an opinion as to the cause or etiology of his current 
hepatitis C because he does not have the requisite medical 
expertise.  38 C.F.R. § 3.159(a)(2) (2006).


ORDER

Service connection for hepatitis C is denied. 


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


